NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 21-1166
                                       _____________

                            UNITED STATES OF AMERICA

                                             v.

                  MAURICE LEBRON DAVIS, a/k/a Maurice Pringle,
                                 Appellant
                               ______________

                    On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                                  No. 1-13-cr-00028-001
                    District Court Judge: Honorable John E. Jones, III
                                      ______________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                                   January 27, 2022


        Before: CHARAGES, Chief Judge, McKEE and MATEY, Circuit Judges

                              (Opinion filed: April 13, 2022)

                                  _______________________

                                        OPINION ∗
                                  _______________________



∗
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Maurice Davis appeals the District Court’s denial of his motion for compassionate

release from the 235-month term of imprisonment imposed in October 2015, for charges

arising from his conviction for eight counts of Hobbs Act Robbery. Davis filed a motion

to modify his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), arguing that his case

presents “extraordinary and compelling reasons” to support a request for compassionate

release. For the reasons that follow, we will vacate the District Court’s decision and

remand for reconsideration.

                                             I.
       In denying Davis’s motion, the District Court relied on the definition of

“extraordinary and compelling reasons” in the controlling guideline policy statement. 1

Under that definition, extraordinary and compelling reasons were limited to: (A) medical

conditions, (B) complications in old age, (C) family circumstances, and (D) “other

reasons” as determined by the Director of the Bureau of Prisons. 2 In United States v.

Andrews, however, we held that this policy statement is not binding authority when

“considering prisoner-initiated motions” as opposed to motions initiated by the Bureau of

Prisons. 3 Although not binding, we explained that the policy statement may nevertheless

be used to “shed[] light on the meaning of extraordinary and compelling reasons” and as

a guide for deciding whether certain circumstances meet the threshold for compassionate



1
  D.Ct. Dkt. No. 141.
2
  U.S.S.G. § 1B1.13 cmt n.1.
3
  United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021).

                                             2
release. 4 We also explained that although the First Step Act was not retroactive, “the

current sentencing landscape may [nevertheless] be a legitimate consideration for courts”

as they consider and weigh the other factors in ruling upon inmate-initiated motions for

compassionate release. 5

       This case is analogous to Andrews. Both Andrews and Davis argued that a change

in law amounted to an “extraordinary and compelling” reason for a reduction in

sentence. 6 However, the District Court did not have the benefit of our holding in

Andrews because Davis’s motion was denied before our decision in Andrews was filed.

       Accordingly, we will vacate the District Court’s denial of Davis’s motion for

compassionate release and remand so that the court can reconsider its ruling in light of

our decision in Andrews.




4
  Id. at 260.
5
  Id. at 262.
6
  Id. at 257; D.Ct. Dkt. No. 140.

                                             3